Citation Nr: 1001694	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  03-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Veteran appeared and testified at a videoconference 
hearing in April 2005 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the 
record.

This appeal was previously before the Board in June 2005 and 
June 2008.  The Board remanded the claim so that the Veteran 
could receive corrective notice, treatment records could be 
requested, Social Security Administration (SSA) records could 
be obtained, and the Veteran could be scheduled for two VA 
examinations.  The case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not present in service or within one 
year following service separation, nor is it caused or 
aggravated by service-connected diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by military 
service; nor may the incurrence of hypertension be presumed; 
nor it proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts have been 
fulfilled by information provided to the veteran by 
correspondence dated in November 2001, June 2005, April 2007, 
and August 2008.  Those letters notified the veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board also notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  73 Fed. 
Reg. 23,353-23,356 (Apr. 30, 2008).  

Regarding VA's duty to assist, the Veteran's service 
treatment records (STRs) and available post-service VA and 
private treatment records have been secured.  Social Security 
Administration disability records have been obtained.  There 
is no further medical evidence to obtain.  Several VA medical 
examinations have been performed over the course of this 
appeal.  Accordingly, the Board will address the merits of 
the claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303.  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection can be granted for certain diseases, 
including hypertension, if manifest to a compensable degree 
within one year of separation from active service.  Such 
diseases shall be presumed to have been incurred in service 
even though there is no evidence of disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (2009).  The Court has 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service- 
connected condition, the veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  See 38 
C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran contends that his hypertension is a result of his 
service connected disabilities.  He is service connected for 
posttraumatic stress disorder (PTSD), diabetes mellitus, and 
peripheral neuropathy.  His PTSD is currently evaluated as 
100 percent disabling, his diabetes mellitus with upper 
extremity peripheral neuropathy is evaluated as 20 percent 
disabling, and his lower extremities neuropathy are each 
evaluated as 10 percent disabling.

Service treatment records are negative for complaints of or 
treatment for hypertension.  The Veteran's June 1968 
induction examination showed a blood pressure reading of 
112/68.  His December 1970 separation examination showed a 
blood pressure reading of 110/58 diastolic.  The Veteran does 
not contend that his hypertension began in service.

On his September 2001 claim for service connection he noted 
that his PTSD began in service (July 1970), his diabetes 
began in 1998, and that he was unsure when his hypertension 
began.

Private treatment records from McLeod Regional Medical Center 
include a July 1989 note that the Veteran had high blood 
pressure, and he was put on a low salt diet.  An August 1989 
record noted that he did not have a family history of 
hypertension or diabetes mellitus, but did not indicate that 
he was currently diagnosed with either condition.  Beginning 
in June 1991, he was prescribed medication used to control 
hypertension.  

Service connection for diabetes mellitus was awarded 
effective in July 2001, and service connection for PTSD was 
awarded, effective September 2001.  Service connection for 
peripheral neuropathy of the right and left lower extremities 
was awarded effective December 2002.

It has not been contended by the Veteran, nor has it been 
shown by the evidence of record that hypertension began in 
service to within one year following separation from service.  
Rather, it has been averred that the hypertension is caused 
or aggravated by the Veteran's service-connected 
disabilities.

For a period of 44 days in July and August 2003, the Veteran 
underwent VA hospitalization for his PTSD.  The discharge 
summary included an Axis I diagnosis of chronic severe 
VietnamWar-induced PTSD in relapse, and an Axis III diagnosis 
of primary hypertension aggravated by stress.  It also 
included anginal chest pain and angina pectoris. 

In filing out his SSA disability request form in September 
2003, he noted that he suffered from chest pain.

In October 2004 the Veteran was afforded a VA diabetes 
mellitus examination, and his VA medical records were 
reviewed.  The medical history indicated a ten year history 
of diabetes mellitus (1994).  The examiner noted he had a 
normal stress test and a normal myocardial perfusion scan in 
February 2004.  The diagnosis was diabetes mellitus, type II 
and essential hypertension (high blood pressure with no 
identifiable cause).  The examiner noted in regards to 
hypertension, that the Veteran had normal serum chemistry 
most recently, including well-preserved renal (suggestive of 
good renal function).  He opined the Veteran's hypertension 
was most likely essential hypertension and not a secondary 
complication of his diabetes mellitus; "however, his 
hypertension [was] very poorly controlled and this in 
combination with his diabetes will serve to accelerate 
atherosclerotic complications, including cardiovascular 
disease..."  The examiner did note that the Veteran did not 
have the listed complications.

A September 2005 private chest X-ray showed that the 
Veteran's heart was not enlarged, and pulmonary flow was 
normal.  

In May 2007 the Veteran was afforded a VA hypertension 
examination, and his claims file was reviewed.  Following the 
examination, the assessment was essential hypertension.  The 
physician noted the onset of hypertension at least ten years 
before the Veteran was diagnosed with type II diabetes 
mellitus.  He opined it was less likely than not that the 
Veteran's hypertension was related to his military service or 
to his diabetes mellitus.  A September 2007 addendum 
addressed whether the Veteran's stress aggravated his 
hypertension, and addressed the August 2003 diagnosis of 
primary hypertension aggravated by stress.  The examiner 
noted that blood pressure can be transiently elevated by 
fear, emotional stress, or pain, even in people without 
hypertension.  He opined that it was possible the Veteran 
"may experience transient elevation of his blood pressure 
because of emotional stress, [he] did not believe that his 
blood pressure [was] chronically elevated because of the 
emotional stress," and that it was less likely than not that 
his hypertension was aggravated by his PTSD.

A September 2008 letter from a VA physician stated his 
opinion that it "is reasonable that over time, given glucose 
deposition into vessels, they would become stiffer and blood 
pressure would rise because of this." 

In January 2009 lab results noted that kidney and blood 
chemistries were "fine".

In February 2009 the Veteran was afforded a VA hypertension 
examination, which included review of the claims file.  
Following the examination, and in response to the question of 
whether the Veteran's service connected PTSD, diabetes 
mellitus or peripheral neuropathy resulted in or aggravated 
his hypertension, the examiner noted that he could not say 
without resorting to mere speculation, whether the 
hypertension was caused by any of the three service connected 
disabilities.  He continued that it was "possible that the 
stress and anxiety that he occasionally experiences as a 
result of his psychiatric condition can transiently elevate 
his blood pressure"; that it was unlikely his peripheral 
neuropathy caused or aggravated hypertension, and that 
diabetes could lead to vascular damage, which, in the absence 
of abnormal renal function could contribute to elevations in 
blood pressure.  

In April 2009, the Veteran was afforded a VA diabetes 
examination, and there is no notation that the claims file 
was reviewed in conjunction with the examination.  Following 
the examination, the diagnosis was diabetes with no 
complications of coronary artery disease.

In April 2009 the Veteran submitted treatises in support of 
his claim, including one article regarding a connection 
between high blood pressure and smoking, another was a study 
which concluded that there is "a prospective association 
between PTSD symptoms and coronary heart disease even after 
controlling for depressive symptoms" and that higher levels 
of PTSD symptoms may increase the risk of incident coronary 
heart disease, another was an article which presented 
abstracts of other articles regarding reactions to stress and 
hypertension, and lastly an article by a physician who opined 
that PTSD boosts heart disease risks.  Medical treatise 
evidence can, in some circumstances, constitute competent 
medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical 
evidence may include statements contained in authoritative 
writings such as medical and scientific articles and research 
reports and analyses).  However, the Court has held that 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996).  Here, the treatise evidence which has been 
submitted is general in nature and does not specifically 
relate to the facts and circumstances surrounding the 
Veteran's particular case.  The article regarding smoking and 
hypertension, though particular to him because the Veteran is 
a smoker, is not relevant towards secondary service 
connection.  The prospective association between PTSD and 
coronary heart disease presented in the second treatise is 
both speculative ("may increase") and does not apply 
because the Veteran does not have coronary heart disease.  
This likewise applies to the physicians opinion article lists 
risk factors for heart disease, which included PTSD, high 
blood pressure and smoking.  The abstracts are not full 
articles/treatises.

A May 2009 PTSD examination offered no opinion regarding the 
relationship between PTSD and hypertension.

A May 2009 addendum to an April 2009 peripheral neuropathy 
examination noted that nerve-conduction testing was normal 
and that there was no objective evidence for peripheral 
neuropathy. 

The multiple statements from the Veteran reflect his 
continued assertion that his hypertension is related to his 
diagnoses of PTSD and diabetes mellitus.  The Veteran is a 
layperson without the appropriate medical training or 
expertise to render an opinion on a medical matter, neither 
is competent, on the basis of assertions, alone, to provide 
probative (i.e., persuasive) evidence on a medical matters-
such as the etiology of a specific disability.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Initially, the Veteran's hypertension was not noted in 
service, or within a year of discharge from service.  There 
is also no opinion of record that his hypertension is 
directly related to service, and he does not make that 
assertion.  Therefore direct and presumptive service 
connections for hypertension are not warranted.  See 
38 C.F.R. §§ 3.303, 3.307, 3.309.

Regarding the possibility that the Veteran's peripheral 
neuropathy may have caused or aggravated his hypertension, 
there is no medical opinion in the claims file that links the 
two conditions.  Additionally, none of the treatises or 
medical evidence shows that hypertension and peripheral 
neuropathy are correlated. 

Regarding the possibility that the Veteran's PTSD may have 
caused or aggravated his hypertension, the opinions of the VA 
examiners from May 2007 and February 2009 are the same-that 
stress can cause transient increases in blood pressure but 
could not be a chronic cause of high blood pressure.  The 
August 2003 opinion that the Veteran had primary hypertension 
aggravated by stress, does not go against these other 
negative nexus opinions, as primary hypertension is the same 
thing as essential hypertension, and the physician did not 
specify if he meant that the aggravation was chronic or 
transient.  The rationale from the VA examiners that stress 
could cause a momentary spike in blood pressure, which would 
lower once the stress dissipated, is a probative explanation 
for why the Veteran's PTSD did not cause or aggravate 
(permanently worsen beyond the normal progress) his 
hypertension.  It is noted that there is no mention of the 
severe level of PTSD that the Veteran suffers from in the May 
2007 and February 2009 opinions, and whether such a 
heightened level of stress (he reported constant fear and 
daily flashbacks) would change the conclusion that any 
increase in blood pressure would be transient.  Due to the 
conclusion reached below regarding a nexus between his 
hypertension and his diabetes, no further opinion will be 
sought regarding the relationship with PTSD.

Regarding the possibility that the Veteran's hypertension may 
have been caused by or aggravated by his diabetes mellitus, 
the opinions of record are in relative equipoise when applied 
to the facts contained in the claims file, and the benefit of 
the doubt goes to the Veteran.  

Though there are numerous dates used in various VA 
examinations regarding the onset of the Veteran's 
hypertension and his diabetes, the dates that are the most 
accurate come from the McLeod private treatment records that 
were contemporaneous to the diagnoses.  Those records show a 
first diagnosis hypertension in January 1999 and first 
diagnosis of diabetes in March 2000.    

While the February 2009 examiner noted that diabetes can lead 
to vascular damage which could lead to high blood pressure.  
Statements which note only that it was "possible" or that 
there "could" be a relationship between the current condition 
and service, and are merely speculative.  See Obert v. Brown, 
5 Vet. App. 30, 33 (1993) (medical opinions expressed in 
terms of "may" also implies "may" or "may not" and are too 
speculative to establish a plausible claim by themselves); 
see also Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (Medical 
opinions employing the phrase "may" or "may not" are 
speculative.).  

The September 2008 statement from the Veteran's treating VA 
physician that glucose deposition into vessels would, over 
time, stiffen the vessels, and blood pressure would rise, was 
not a statement directly relating the Veteran's hypertension 
to his diabetes.  

In sum, these general and speculative opinions, in 
combination with the medical evidence of record and the 
treatises do not provide a basis for an award of service 
connection for hypertension.  Simply stated, no physician has 
directly stated that any of the Veteran's service-connected 
disabilities have caused or aggravate the diagnosed primary 
hypertension.  Service connection is not warranted.


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to a service connected disability, is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


